DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 47, 55, 56, 66-70, 72, 89, 122, 125-130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 46, 47, 55, 56, 67, 69, 122 and 126 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not
clear what the level of complementarity has to be for it to be substantial, therefore metes and
bounds of claims 46, 47, 55, 56, 67, 69, 122 and 126 are unclear.
Claims 66, 68 and 125 are rejected based on their dependency on claim 55, claims 70,
72, 128-130 are rejected based on their dependency on claim 69, claim 89 is rejected based on
dependency on claim 46, claim 127 is rejected based on dependency on claim 126.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46, 47, 55, 56, 66-70, 72, 89, 122, 125-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khvorova et al (US 2017/0312367, November 2017, of record) and in further view of Khvorova et al 2005 (US 2005/0246794, November 2005, of record).
Khvorova et al teach branched oligonucleotides exhibiting improvement in distribution
and in vivo efficacy (see paragraph [0006]), comprising two or more nucleic acids 15-20
nucleotides long with complementarity to a target connected to each other by linker, spacer or
branching point (see paragraphs [0007-0010]). Such nucleic acid can be double-stranded and
can comprise sense and antisense strands with 5’ and 3’ ends each, which can comprise
alternating 2’-methoxy and 2’-fluoro nucleotides and phosphorothioate modifications at
positions 1-2 of 5’ end and positions 1-7 of 3’ end (see paragraphs [0012-0013]). Further
Khvorova et al teach a compound of formula (I), identical to instant compound of formula (I),
which can further comprise branch point B, a polyvalent organic species, and spacer S, which
can be ethylene glycol chain (see paragraph [0016]), and compounds (I-1) and (I-2), identical to
instant compounds (I-1) and (I-2) (see paragraph [0017]), wherein L can be of structure L1 (see
paragraph [0026]), identical to instant structure L1 and the antisense strand can comprise terminal group such as R3 (see paragraph [0018]), identical to instant R3 structure, with a
preferred embodiment where L is L1, R is R3, n=2 (see paragraph [0026]). Khvorova et al teach
compound of formula (Il) (see paragraph [0019]), identical to instant formula (II). Knvorova et al
teach that compounds of the invention can be included in compositions for therapeutic
purposes (see paragraph [0083]), therefore inherently teaching pharmaceutical compositions.
Khvorova et al do not teach nucleic acids with substantial complementarity to instant
SEQ ID NO: 1 or SEQ ID NO: 4.
Khvorova et al 2005 teach double stranded RNA with two complementary strands,
siRNA, for inhibition of protein expression (see Abstract, paragraphs [0004, 0008]), with one
strand of SEQ ID NO: 31656 (see sequence listing), which is 100% identical to nucleotides 7-25
of instant SEQ ID NO: 1 and comprises nucleotides 1-14 of instant SEQ ID NO: 4. Inherently the
second strand of the siRNA is disclosed as well, which is complementary to SEQ ID NO: 31656
and to instant SEQ ID NO: 1 and SEQ ID NO: 4.

It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to create branched oligonucleotides comprising siRNA
taught by Khvorova et al 2005 based on teachings of Khvorova et al. One of the ordinary skill in
the art would be motivated to do so in order to improve distribution and efficacy of the siRNA
taught by Khvorova et al 2005 as taught by Khvorova et al, arriving at instant invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46, 47,55, 56, 66-70, 72, 89, 122, 125-130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-71 of copending
Application No. 16/927,543 in view of Khvorova et al, above, and Khvorova et al 2005, above.
Claims from ‘543 recite the same nucleic acid modifications as in instant claims. Teachings of
Khvorova et al and Khvorova et al 2005 are discussed above. It would have been obvious to
include modifications as in ‘543 into branched oligonucleotide comprising siRNA taught by
Khvorova et al 2005 based on teachings of Khvorova et al with improved distribution and
efficacy.
This is a provisional nonstatutory double patenting rejection.
Claims 46, 47,55, 56, 66-70, 72, 89, 122, 125-130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 36, 45, 56, 63, 66, 73, 76, 77, 81, 82, 84, 85, 89, 95-109 of copending Application No. 16/550,076 in view of Khvorova et al, above, and Khvorova et al 2005, above. Claims from ‘076 recite branched oligonucleotides with modifications as in instant claims. Teachings of Khvorova et al and Khvorova et al 2005 are discussed above. It would have been obvious to create branched oligonucleotides with modifications as in ‘076 and comprising siRNA taught by Khvorova et al 2005 based on teachings of Khvorova et al with improved distribution and efficacy.
This is a provisional nonstatutory double patenting rejection. It is noted though that
notice of allowance was issued on 12/28/2021.

Claims 46, 47, 55, 56, 66-70, 72, 89, 122, 125-130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 16, 35, 36, 47, 49, 63, 69, 73, 75, 79, 80, 89, 94, 97, 101-107, 109, 111-130 of copending Application No.
16/746,555 in view of Khvorova et al, above, and Khvorova et al 2005, above. Claims from ‘555
recite the same nucleic acid modifications as in instant claims. Teachings of Khvorova et al and
Khvorova et al 2005 are discussed above. It would have been obvious to include modifications
as in ‘555 into branched oligonucleotide comprising siRNA taught by Khvorova et al 2005 based
on teachings of Khvorova et al with improved distribution and efficacy.
This is a provisional nonstatutory double patenting rejection. It is noted though that
notice of allowance was issued on 07/01/2022.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Concerning 112 rejection about the term “substantially” Applicant argues that the term is defined in specification. In response the cited paragraph describes the term in functional language, but does not specifically defines the level of complementarity necessary to be substantial, as stated in the rejection. Rejection is maintained.
Other 112 rejections are withdrawn in view of new amendments, arguments are moot.
Concerning 103 rejection and double patenting rejections Applicant argues that Khvorova et al 2005 reference provides a very large number of siRNA and there is no reason to choose specific siRNA as in rejection above. In response the primary reference in the rejection above, Khvorova et al, teaches general way to improve siRNAs by converting them to branched oligonucleotides. Such teaching would be applicable to any siRNA, including any siRNA taught by secondary reference, Khvorova et al 2005. Rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635